Citation Nr: 1630527	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for a heart murmur.

4. Entitlement to service connection for mitral valve prolapse.

5. Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Appellant did not have any active service; however, he had both active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from June 1981 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  On the substantive appeal, the Appellant requested a Board hearing; however, in a November 2012 written statement, he withdrew the hearing request.

The Board notes that the Appellant checked the appropriate box on his April 2012 substantive appeal, VA Form 9, to show he was not appealing all the issue listed on the February 2012 statement of the case.  On the form, he expressly indicated that he was appealing his claims listed on the title page.  He did not indicate that he wished to appeal the issue of service connection for sleep apnea.


FINDINGS OF FACT

1. Hypertension is not shown to be related to service.

2. Allergic rhinitis was not manifested in service and is not shown to be related to service.

3. A heart murmur is not shown to be related to service.

4. Mitral valve prolapse is not shown to be related to service.

5. Right knee pain was not manifested in service and is not shown to be related to service.


CONCLUSIONS OF LAW

1. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Service connection for allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. Service connection for a heart murmur is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. Service connection for mitral valve prolapse is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. Service connection for right knee pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements have been met with regard to these claims.  A July 2010 letter notified the Appellant of the information needed to substantiate and complete his claims of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letters prior to the adjudication of these issues, the notice was timely.

Regarding the duty to assist, the Appellant's service treatment records and private treatment records have been secured.  The Appellant has not identified any additional records that could be used to support these claims.

In a June 2016 brief, the Appellant's representative argued that when the Appellant canceled his hearing request, he asked for 30 days to submit additional evidence.  The representative stated it was unclear whether the evidence the Appellant submitted later was all he intended to submit, and that a remand was in order to verify whether the Appellant had in fact finished submitting new evidence.  The Board finds that the Appellant was properly notified in July 2010 regarding the evidence needed to support his claim.  The 30-days from the Appellant's request has passed.  The Board finds that the Appellant has been provided with sufficient opportunity to submit evidence in this appeal.

The Appellant was not afforded VA examinations for his claims for service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these claims, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board concludes an examination and opinion with respect to these claims are not needed, as the evidence does not indicate that these disabilities may be associated with the Appellant's ACDUTRA and INACDUTRA.  As the appellant did not have regular time Active Duty, the presumptive periods do not apply to this appeal.  Under the facts of this case, considering the appellant's ACDUTRA and INACDUTRA, the duty to assist by providing an opinion does not attach.

No additional pertinent evidence has been identified by the Appellant as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Appellant is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Appellant suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Appellant's service is periods of ACDUTRA and INACDUTRA.  Service connection may be granted for a disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6. Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. § 101(22) and 38 C.F.R. § 3.6(c).

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, the Appellant's service treatment records do not reflect complaints of, or treatment for, allergic rhinitis or right knee pain.  No treatment records are associated with the claims file that show allergic rhinitis or right knee pain related to the Appellant's service.  Further, service connection may not be granted for right knee pain on the basis that pain does not constitute a disability for purposes of VA compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted).

While the Appellant is competent to report experiencing allergic rhinitis and right knee pain, he is not competent to provide an opinion on the etiology of these conditions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Appellant may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Further, any such assertions that these disabilities are due to service are not credible when viewed against the overall evidence, which show the Appellant had ACDUTRA/INACDUTRA only and did not complain of allergic rhinitis or right knee pain during this time.  See also Sanchez-Benitez, 13 Vet. App. at 285.

The Appellant's service treatment records do indicate he was treated for hypertension while on ACDUTRA/INACDUTRA, an October 1987 echocardiology report noted mild mitral valve prolapse, and in July 2003 he had an echocardiogram for a heart murmur.  However, the evidence does not show that these disabilities were incurred during service.  No treatment records are associated with the claims file that show hypertension, heart murmur, or mitral valve prolapse related to the Appellant's military service.

While the Appellant is competent to report experiencing hypertension, heart murmur, or mitral valve prolapse, he is not competent to provide an opinion on the etiology of these disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Appellant may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a heart murmur is denied.

Entitlement to service connection for mitral valve prolapse is denied.

Entitlement to service connection for right knee pain is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


